        Case 1:21-cr-00386-TNM Document 2-1 Filed 05/18/21 Page 1 of 15




                                   STATEMENT OF FACTS

        Your affiant is a Special Agent with the Federal Bureau of Investigation (FBI) and has been
so employed since August 2003. As part of my duties, I am tasked with investigating criminal
activity in and around the Capitol grounds on January 6, 2021. I am authorized by law or by a
Government agency to engage in the prevention, detention, investigation, or prosecution of a
violation of Federal criminal laws.

        Unless otherwise stated, the information in this Affidavit is either personally known to me,
has been provided to me by other individuals, or is based on a review of various documents,
records, reports, and files. Because this Affidavit is submitted for the limited purpose of
establishing probable cause to support an application for an arrest warrant, it does not contain
every fact known by me or the United States. The dates listed in this Affidavit should be read as
“on or about” dates.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public. I am assisting in the investigation and prosecution of events which occurred at the
United States Capitol on January 6, 2021.

         On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Vice President Mike Pence was present and presiding,
first in the joint session, and then in the Senate chamber.

        With the joint session underway and with Vice President Mike Pence presiding, a large
crowd gathered outside the U.S. Capitol. Temporary and permanent barricades surround the
exterior of the U.S. Capitol building, and U.S. Capitol police were present and attempting to keep
the crowd away from the Capitol building. Also, the certification proceedings were underway and
the exterior doors and windows of the U.S. Capitol were locked or otherwise secured. Members
of the U.S. Capitol Police attempted to maintain order and keep the crowd from entering the
Capitol; however, shortly around 2:00 p.m., individuals in the crowd forced entry into the U.S.
Capitol, including by breaking windows. Shortly thereafter, at approximately 2:20 p.m. members
of the United States House of Representatives and United States Senate, including the President
of the Senate, Vice President Mike Pence, were instructed to—and did—evacuate the chambers.
Accordingly, the joint session of the United States Congress was effectively suspended until
shortly after 8:00 p.m. Vice President Pence remained in the United States Capitol from the time
he was evacuated from the Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
        Case 1:21-cr-00386-TNM Document 2-1 Filed 05/18/21 Page 2 of 15




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there, including Pauline Bauer as discussed below.

        The Federal Bureau of Investigation (“FBI”) is investigating Pauline Bauer (“BAUER”)
regarding her involvement in entering the U.S. Capitol building on January 6, 2021, and the
investigation concerns possible violations of, inter alia, 18 U.S.C. § 1512(c)(2), 18 U.S.C. §
1752(a)(1) & (2), and 40 U.S.C. § 5104(e)(2)(C)(i),(D) & (G).

       Witnesses: Since the events at the U.S. Capitol, the FBI has received information from
Witness #1 - #6, who provided information regarding BAUER’s potential involvement in entering
the Capitol.

        a.      Witness #1: On or about January 7, 2021, Witness #1 submitted an anonymous
electronic tip to the FBI National Threat Operation Center, advising that Pauline BAUER and
William Blauser, from Kane, PA, were part of the mob that broke into the Capitol building to
disrupt the electoral votes. According to Witness #1, BAUER and William Blauser took several
photos on their phone after they stormed the Capitol. Witness #1 did not provide any identifying
information, but the IP address used to submit the online tip resolved back to Kane,
Pennsylvania. Further investigation determined that both BAUER and William Blauser reside in
the area surrounding Kane, Pennsylvania.

         b.      Witness #2: On or about January 7, 2021, Witness #2 submitted an electronic tip
to the FBI National Threat Operations Center regarding BAUER’s presence inside the Capitol on
January 6, 2021. Specifically, Witness #2 stated that s/he observed a post on Facebook by BAUER
on another individual’s Facebook account. Witness #2 included BAUER’s personal Facebook
page with public posts as https://www.facebook.com/pauline.bauer.568, and that BAUER may be
affiliated with Bob’s Trading Post near Kane, PA. Witness #2 also stated that, in the
post/comment, BAUER admitted to being inside the Capitol, and provided the following link to
the post https://www.facebook.com/[******]/posts/10219274446195459. In addition, Witness #2
stated that BAUER posted a comment, stating “We took over our capital [sic] like patriots,” but
that the post was removed by Facebook for violating community standards of promoting violence.

        c.     Witness #3: Witness #3 submitted an electronic tip to the FBI National Threat
Operations Center. On February 8, 2021, law enforcement interviewed Witness #3 regarding the
electronic tip. Witness #3 indicated that BAUER owns or works at a restaurant called Bob’s
Trading Post, which is near Red Bridge campground.

         In Witness #3’s electronic tip, s/he stated that, on January 6th, Witness #3 was reading the
page of a Facebook friend, Individual #1, and that Individual #1 was commenting about the
activities at the Capitol building and the destruction being done. Witness #3 also observed an
individual with the name Pauline BAUER write a comment, stating that she was at the Capitol and
she was inside. Witness #3 provided the following screenshot from Individual #1’s Facebook page
to law enforcement:
        Case 1:21-cr-00386-TNM Document 2-1 Filed 05/18/21 Page 3 of 15




Law enforcement subsequently viewed the Facebook account of Individual #1’s and observed the
following posts:
         Case 1:21-cr-00386-TNM Document 2-1 Filed 05/18/21 Page 4 of 15




       Witness #3 stated that s/he is not Facebook friends with BAUER, but visited BAUER’s
Facebook page, where Witness #3 observed that BAUER had photos of herself and other
individuals on their way to the Capitol building on January 6th.

       d.      Witness #4: On January 7, 2021 the FBI received a tip from Witness #4 through
the FBI Office of Public Affairs Digital Media Tips website, who included the following statement:

        “Sandy Pomeroy Weyer entered in the Capitol on Jan 6th with Bill Blauser and Lynn
        Nester. I have screen shots of Sandy stating she stormed the Capitol. She also had a live
        however Facebook took it down. sandy also stated she has no fear when asked if gets in
        trouble with the police.”

Witness #4 also attached a screen capture of a photograph posted on Facebook that appears to be taken on
January 6, 2021. The photo consists of six persons posed on one of the east side balconies of the Capitol
Building, with the United States Supreme Court building and the Jefferson Building visible in the
background. The caption above the image reads, “Sandy Pomeroy Weyer is with Bill Blauser and 2 others
in Washington D.C.”
            Case 1:21-cr-00386-TNM Document 2-1 Filed 05/18/21 Page 5 of 15




        In the photograph, the male standing to the far right in the photographs was later
identified as William Blauser. Blauser is dressed in light-colored pants, a white t-shirt with a
graphic design on the front, a camaflague jacket and a baseball cap with the word “Trump” on
the front of the cap. In addition, Blauser has a full white-beard and an object that appears to be a
cellphone in his left hand. To the right of William Blauser is a woman dressed in a dark-colored
jacket, and a red/white/blue knit hat with a pom-pom on top, and long brown hair, who was later
identified as Pauline BAUER.

       The Facebook profile provided by Witness #4 indicated the subject was Sandy Pomeroy
Weyer with a Facebook name: “Sandy Pomeroy Weyer.”1 On or about on March 16, 2021, a
search warrant associated with that account was submitted to Facebook, Inc via the Law
Enforcement Facebook Portal. On or about on the same date, Facebook returned the data through
the Law Enforcement Facebook Portal, and a review of that data was conducted and found videos
and photographs of a woman who appeared to be Weyer both outside and inside the Capitol during

        1
                  On or around January 29, 2021, a Grand Jury Subpoena was served to Facebook for
accounts associated with “Sandy Pomeroy Weyer.” Facebook records identified two associated accounts:
100015433067547 and 100061592379425. Facebook records also identified phone number +17178022147
as being affiliated with the accounts. On February 11, 2021, Facebook provided subscriber information for
account: 100015433067547 which listed a registration date of February 28, 2017, and a closure date of
January 9, 2021. The name associated with the account is listed as Sandy Pomeroy Weyer and the account
was verified, meaning the account holder responded to a text message sent to the telephone number
+17178022147. On February 11, 2021, Facebook also provided subscriber information for account:
10006159239425, which listed a registration date of January 8, 2021 – one day prior to the deletion of the
account associated with Sandy Pomeroy Weyer. The name associated with the new account is listed as
Sandy Sue and the account was verified on January 8, 2021, at 14:39:43 UTC using the cell phone number
+17178022147 – the same phone number used to verify the account associated with Sandy Pomeroy Weyer.
        Case 1:21-cr-00386-TNM Document 2-1 Filed 05/18/21 Page 6 of 15




the riots on January 6, 2021. In addition, a review of the list of Facebook friends from the account
associated with Weyer showed she is friends with Pauline BAUER. A review of the content found
a group Facebook chat from UTC Time January 6, 2021, 2:17:50 that included the names of Bill
Blauser and Pauline BAUER.

    On January 5, 2021, Weyer posted the below photo on Facebook that included Pauline
BAUER wearing the red/white/blue knit hat with a pom-pom on the top, and tagged Pauline
BAUER’s Facebook profile.




       Witness #4 also provided another image that was posted on January 7, 2021, on the same
Facebook account. It appears to be the same group of persons, including both William Blauser
and BAUER, in front of the Capitol building, with a time-stamp of “yesterday at 5:50 p.m.,” and
believed to be refering to January 6, 2021.
        Case 1:21-cr-00386-TNM Document 2-1 Filed 05/18/21 Page 7 of 15




       Witness #5: On or about January 18, 2021, Witness #5 submitted an electronic tip to the
FBI National Threat Operation Center, along with a photo and wrote, “I know a guy from our town
of Kane,Pa that was in the Capital building. He has taken videos and they are bing [sic] passed
around.”

        On February 4, 2021, law enforcement interviewed Witness #5, who has known William
Blauser for over five years, and had opportunities to view him in person and become familiar with
his physical appearance prior to the January 6th events. Witness #5 stated that Blauser uses
Facebook and his username is “bill.blauser.3.” Witness #5 also knows BAUER and had
opportunities to view her in person and become familiar with her physical appearance prior to the
January 6th events. Specifically, Witness #5 stated that s/he frequents a local restaurant called
Bob’s Trading Post that is run by BAUER and her husband, Jeff Bauer. Witness #5 stated that
Pauline BAUER became more and more political over the past year, and began losing business
because people were uncomfortable about her constant political rhetoric. Witness #5 stated that
Pauline Bauer’s husband recently told Witness #5 that Pauline Bauer entered the Capitol building,
but that she did not hurt anybody or do anything violent.
       Witness #5 also reported that he/she had heard that two buses of people from Elk County,
Pennsylvania, and the surrounding areas went to the “Stop the Steal” rally in Washington, D.C. on
January 6, 2021. Witness #5 stated that s/he heard William Blauser was also in the Capitol
Building.

       Witness #5 provided law enforcement copies of the videos that s/he referenced in her/his
online tip. Witness #5 stated that s/he received the videos from Witness #6, who is another
associate of Witness #5’s that attended the January 6, 2021, events in Washington, D.C. The
videos consisted of recordings of the events of January 6, 2021, and Witness #5 stated that s/he
recognized Pauline BAUER’s voice in one of the videos.

       e.      Witness #6: On February 9, 2021, the FBI interviewed Witness #6 about the events
of January 6, 2021. Witness #6 confirmed that s/he traveled to Washington, D.C. to attend the
rally with several associates. Witness #6 provided law enforcement copies of the videos from
January 6, 2021. A review of the videos provided by Witness #6 revealed that some of the videos
were shot from the steps of the Capitol and from inside the Capitol Building in the Rotunda area.
In one of the videos that was recorded from the Capitol steps, the video panned the crowd and
BLAUSER is recorded in the foreground of the video, wearing the same camouflage jacket and
baseball cap with the word “TRUMP” seen in other photographs taken on January 6, 2021.
           Case 1:21-cr-00386-TNM Document 2-1 Filed 05/18/21 Page 8 of 15




       Witness #6 acknowledged that “Pauline” attended the rally as well, and while Witness #6
declined to provide the last name of “Pauline,” Witness #6 did not deny that her last name was
BAUER. Witness #6 stated that “Pauline” arranged for buses to travel to Washington, D.C. An
individual associated with Witness #6, who was present for a portion of the interview, referenced
PAULINE as being associated with Bob’s Trading Post restaurant.2

       Witness #6 stated that “Pauline” sent several videos to him/her, and some of these videos
appear to have been taken inside the Capitol building. Witness #6 provided copies of the videos
to law enforcement, and as discussed below, some of these videos appear to be taken from the

       2
         Law enforcement conducted an open source record checks on Bob’s Trading Post
Facebook page, and on December 22, 2020, Pauline Bauer updated the event cover photo in Mega
million Rally in DC Bus Trip. In the Details section, it stated, “Day trip to Washington DC on
January 6, 2021 for the mega million rally. Need 51 people to fill a bus….Contact Pauline at 724-
816-2088.”
        Case 1:21-cr-00386-TNM Document 2-1 Filed 05/18/21 Page 9 of 15




same location that “Pauline,” and Blauser were seen in the body-worn camera videos --- but from
the vantage point of Blauser and Pauline BAUER (rather than the MPD officer’s vantage point).
The screenshot below is from one of the videos that PAULINE sent to Witness #6.




        Capitol building video-surveillance footage: I have reviewed portions of some
surveillance video of the interior of the Capitol buildings, including the east Rotunda door entry
and inside the Rotunda area. At approximately 2:43 p.m., William Blauser and BAUER are
recorded entering the Capitol building via the east Rotunda door. At the time of BAUER’s entry,
there were at least three police officers in the area of the door attempting to stop the crowd from
entering the building. As he entered through the doorway, William BLAUSER walked backwards,
pushing his way through the crowd and police to enter the building.
Case 1:21-cr-00386-TNM Document 2-1 Filed 05/18/21 Page 10 of 15
       Case 1:21-cr-00386-TNM Document 2-1 Filed 05/18/21 Page 11 of 15




       At approximately, 2:44 p.m., William Blauser and BAUER entered the Rotunda.




       At approximately 3:02 p.m., William Blauser and BAUER were recorded by the South
entrance to the Rotunda and both William Blauser and BAUER appear to be involved in a brief
skirmish with law enforcement.
       Case 1:21-cr-00386-TNM Document 2-1 Filed 05/18/21 Page 12 of 15




        After the police forced the crowd out of the Rotunda area, William Blauser was observed
exiting the building with BAUER at approximately 3:21 PM.




        Body-worn camera video: I have reviewed some of the body-worn cameras worn by
members of the Metropolitan Police Department (“MPD”) standing inside the Capitol Rotunda,
in an effort to deny the individuals the ability to maneuver through the Rotunda. Numerous
body-worn cameras recorded a person inside the Rotunda area of the U.S. Capitol Building on
January 6, 2021, later identified as Pauline BAUER, wearing a dark colored jacket, a dark knit
style hat with a pom-pom on top, with red and white stripes and possibly stars.




       At approximately 2:57 p.m., one of the body-camera videos recorded another individual
saying words to the effect of “This is where we find Nancy Pelosi . . . .” BAUER is then
recorded saying words to the effect of “Bring that fucking bitch out here now. Bring her out.
Bring her out here. We’re coming in if you don’t bring her out.” Soon after, MPD officers
        Case 1:21-cr-00386-TNM Document 2-1 Filed 05/18/21 Page 13 of 15




attempted to deny individuals access to the hallway entrance that resulted in a brief
confrontation, and BAUER is recorded stating words to the effect, “You back up. Don’t even
try.” The following are two still pictures from the body-worn footage:




       In another body-worn camera video, BAUER is recorded stating words to the effect of the
following: “Bring them out. We want them out here…You bring them out or we’re coming in. Bring them
out now. They’re criminals. They need to hang.. Bring her out.. Bring Nancy Pelosi out here now. We want
to hang that fucking bitch. Bring her out. We’re coming in if you don’t bring her out.. What are you trying
to protect a fucking Nazi. Is that what you’re protecting? “

       In several MPD body-worn camera videos, BAUER is recorded with a large group of
individuals inside the Capitol Rotunda, while holding what appears to be a digital device in her
hand.
        Case 1:21-cr-00386-TNM Document 2-1 Filed 05/18/21 Page 14 of 15




        Identification: On April 21, 2021, I met with Witness #5 and Witness #5 viewed several
photographs, including some of the above-mentioned still photographs from the Capitol video-
surveillance footage and the body-worn camera videos. After viewing each photograph, Witness
#5, identified the woman dressed in a dark-colored jacket, and a red/white/blue knit hat with a
pom-pom on top, and long brown hair, as Pauline BAUER.

        In addition, I obtained a copy of Pauline BAUER’s Pennsylvania’s driver’s license that
contained a photograph of Pauline BAUER, and also reviewed the above-discussed images from
the Facebook posts, the video-surveillance footage, and the body-worn camera videos that were
worn by MPD officers inside the Capitol building during the events on January 6, 2021. Your
affiant compared the images from the various sources and BAUER’S driver’s license photograph,
and they appear to be the same person.

        Target Offenses: Based on the foregoing, your affiant submits that there is probable cause
to believe that Pauline BAUER violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime
to (1) knowingly enter or remain in any restricted building or grounds without lawful authority to
do; and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that Pauline BAUER violated
40 U.S.C. §§ 5104(e), which make it a crime to willfully and knowingly (D) utter loud, threatening,
or abusive language, or engage in disorderly or disruptive conduct, at any place in the Grounds or
in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly conduct of
a session of Congress or either House of Congress, or the orderly conduct in that building of a
        Case 1:21-cr-00386-TNM Document 2-1 Filed 05/18/21 Page 15 of 15




hearing before, or any deliberations of, a committee of Congress or either House of Congress; and
(G) parade, demonstrate, or picket in any of the Capitol Buildings.

        Finally, your affiant submits there is probable cause to believe that Pauline BAUER
violated 18 U.S.C. § 1512(c)(2), which makes it a crime to obstruct, influence, or impede any
official proceeding, or attempt to do so. Under 18 U.S.C. § 1515, congressional proceedings are
official proceedings.
                                                      Respectfully submitted,



                                                          _________________________________
                                                          Brent R. White
                                                          FBI – Special Agent

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 18th day of May 2021.                                     Digitally signed by G. Michael
                                                                                   Harvey
                                                                                   Date: 2021.05.18 17:25:02 -04'00'
                                                          ___________________________________
                                                          G. MICHAEL HARVEY,
                                                          U.S. MAGISTRATE JUDGE
